
	
		II
		111th CONGRESS
		1st Session
		S. 2774
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  prevent Medicare payments being lost to fraud, waste, or abuse.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fighting Medicare Payment Fraud
			 Act of 2009.
		2.Extension of
			 number of days in which medicare claims are required to be paid in order to
			 prevent or combat fraud, waste, or abuse
			(a)Part A
			 claimsSection 1816(c)(2) of the Social Security Act (42 U.S.C.
			 1395h(c)(2)) is amended—
				(1)in subparagraph
			 (B)(ii)(V), by striking with respect and inserting
			 subject to subparagraph (D), with respect; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)(i)Upon a determination by
				the Secretary that there is a likelihood of fraud, waste, or abuse involving a
				particular category of providers of services or suppliers, categories of
				providers of services or suppliers in a certain geographic area, or individual
				providers of services or suppliers, the Secretary shall extend the number of
				calendar days described in subparagraph (B)(ii)(V) to—
								(I)up to 365 calendar days with respect to
				claims submitted by—
									(aa)categories of providers of services
				or suppliers; or
									(bb)categories of providers of services
				or suppliers in a certain geographic area; or
									(II)such time that the Secretary determines
				is necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
								(ii)During the extended period of time
				under subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
							(iii)Not later than 90 days after the
				date of enactment of this subparagraph and not less than annually thereafter,
				the Inspector General of the Department of Health and Human Services shall
				submit to the Secretary a report containing recommendations with respect to the
				application of this subparagraph and section 1842(c)(2)(D). Not later than 60
				days after receiving such a report, the Secretary shall submit to the Inspector
				General a written response to the recommendations contained in the
				report.
							(iv)There shall be no administrative
				or judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
							.
				(b)Part B
			 claimsSection 1842(c)(2) of the Social Security Act (42 U.S.C.
			 1395u(c)(2)) is amended—
				(1)in subparagraph
			 (B)(ii)(V), by striking with respect and inserting
			 subject to subparagraph (D), with respect; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)(i)Upon a determination by
				the Secretary that there is a likelihood of fraud, waste, or abuse involving a
				particular category of providers of services or suppliers, categories of
				providers of services or suppliers in a certain geographic area, or individual
				providers of services or suppliers, the Secretary shall extend the number of
				calendar days described in subparagraph (B)(ii)(V) to—
								(I)up to 365 calendar days with respect to
				claims submitted by—
									(aa)categories of providers of services
				or suppliers; or
									(bb)categories of providers of services
				or suppliers in a certain geographic area; or
									(II)such time that the Secretary determines
				is necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
								(ii)During the extended period of time
				under subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
							(iii)There shall be no administrative
				or judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
							.
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the day that is 6 months after the date of the enactment of this Act.
				(2)Expediting
			 implementationThe Secretary shall promulgate regulations to
			 carry out the amendments made by this section which may be effective and final
			 immediately on an interim basis as of the date of publication of the interim
			 final regulation. If the Secretary provides for an interim final regulation,
			 the Secretary shall provide for a period of public comment on such regulation
			 after the date of publication. The Secretary may change or revise such
			 regulation after completion of the period of public comment.
				
